ORDER
PER CURIAM.
Toni Yvette Branch appeals from the family court’s judgment terminating her parental rights to C.E.B. and A.A.B. pursuant to Section 211.447 RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth reasons for the order affirm*473ing the judgment pursuant to Rule 84.16(b).